Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 3/16/2022.
2.	Claims 1-21 are pending in this application. Claims 1, 11 and 16 are independent claims. In the instant Amendment, claims 1, 7-11, 13-16 and 18-20 were amended and claim 21 was added. This action is made Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-6, 9-12, 15-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al (“Ball” US 2017/0139919) in view of Delpha et al (“Delpha” US 2012/0030553).

Regarding claim 1, Ball discloses a method of notifying a user of a cloud-based content management platform of a comment made in a document associated with the user (see paragraph [0004]; e.g., social networking platform ranks comments on a post/article/video and presents the highest ranking comments to user), the method comprising: 
determining, by a processor, a set of comments associated with documents to which the user has access via the cloud-based content management platform, the set of comments including one or more comments added by other users to each document within a last predetermined time period (see figs 3-10 and paragraphs [0088]-[0119]; e.g., social networking platform ranks comments of other users on a posted article/video; a specified time period of the comments can be used to determine the set of comments); 
selecting, by the processor, one or more comments from the set of comments for notification to the user, the selecting being based at least on interactions of the user with a comment thread associated with each comment from the set of comments and characteristics of the comment thread, wherein a comment thread is a group of a plurality of comments comprising a first comment and a second comment added in reply to the first comment (see figs 3-10 and paragraphs [0088]-[0119]; e.g., comments are selected and presented to user based on a history of user interactions with comments and the number of comments as well as the amount of time other users viewed the post/article/video); 

providing, by the processor, a graphical user interface (GUI) of a cloud storage of the user hosted by the cloud-based content management platform for presentation to the user, the GUI identifying the one or more documents and, for each identified document, a respective selected comment associated with the identified document (see figs 3 and 13 and paragraph [0004]; e.g., social networking platform ranks comments on a post/article/video and presents the highest ranking comments associated with a post/article/video to user). 

Ball does not expressly disclose determining a subset of word processing/spreadsheet documents including a set of comments.
However, Delpha discloses that it is well known in the art to display a list of word processing documents containing user annotations (see figs 1-5 and paragraphs [0058]-[0059]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to include Delpha’s teachings in Ball’s user interface in an effort to make it easier to identify and present the most relevant documents based on trusted annotators.

Regarding claim 2, Ball discloses wherein the selecting of the one or more comments from the set of comments comprises: for each comment in the set of comments: determining a comment thread associated with a respective comment; 

Regarding claim 3, Ball discloses wherein the determining of the interactions of the user with the comment thread associated with each comment from the set of comments includes determining at least one of: whether the user has added an initial comment in the comment thread; or whether the user has added a comment as a reply to the initial comment or another comment in the comment thread (see fig 13 and paragraphs [0164]-[0198]; e.g., user added comment as a reply). 

Regarding claim 4, Ball discloses wherein the determining of the characteristics of the comment thread associated with the respective comment includes determining at least one of: a status of the comment thread, the status including an open status or a close status; a number of comments included in the comment thread; a number of different users involved in the comment thread; a proportion of comments in the comment thread that are added by the user; a proportion of comments in the comment thread that are added by other users; or a length of time period the comment thread 

Regarding claim 5, Ball discloses wherein the determining of the comment score for the respective comment is further based on an importance weight assigned to each user who added the one or more comments; and wherein the importance weight is determined based on an importance of the respective user who generated the one or more comments in a social network associated with the cloud-based content management platform (see paragraphs [0062] and [0071]-[0081]; e.g., weight is assigned to users based on relationship to user and used to generate comment score). 

Regarding claim 6, wherein the determining of the comment score for the respective comment based on the interactions of the user with the comment thread, characteristics of the comment thread, and the importance weight assigned to each user who added the one or more comments comprises: providing the interactions of the user with the comment thread, characteristics of the comment thread, and the importance weight assigned to each user who added the one or more comments as an input to a machine learning model; and obtaining an output from the machine learning model, the output indicating a probability of the user being interested in the respective comment (see paragraphs [0059]-[0065]; e.g., based on user interactions with 

Regarding claim 9, Ball discloses wherein the respective selected comment associated with the identified document corresponds to a most recent comment or a comment with a highest importance score amongst one or more comments included in a respective identified document (see figs 4A-5B and paragraph [0004]; e.g., social networking platform ranks comments on a post/article/video and presents the highest ranking comments associated with a post/article/video to user). 

Regarding claim 10, Ball discloses wherein the GUI comprises one or more suggestion cards, each suggestion card identifying each of the one or more documents and a respective comment, each suggestion card comprising: a title information including a document type and a title of a respective document; an image representation of the respective document; a first intelligent button to reply to the respective comment from a respective suggestion card without opening the respective document; a second intelligent button to close the respective comment from the respective suggestion card without opening the respective document; a comment text including content of the respective comment; and a reason text describing a reason for the selection of the respective comment (see figs 3 and 13). 

Claims 11 and 12 are similar in scope to claims 1 and 2, respectively, and are therefore rejected under similar rationale.

Claims 16 and 17 are similar in scope to claims 1 and 2, respectively, and are therefore rejected under similar rationale.

Claims 15 and 20 are similar in scope to claim 10, and are therefore rejected under similar rationale.

Regarding claim 21, Delpha discloses wherein each of the documents is a collaborative document, wherein the user is one of collaborating users of each of the documents, and wherein the set of comments comprises one or more comments added by other collaborating users in each document of the documents within a last predetermined time period (see paragraphs [0024], [0029], [0058], [0105] and [0113]).

5.	Claims 7-8, 13-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ball and Delpha in view of Chandra (US 8,661,031).

Regarding claim 7, Ball does not expressly disclose wherein the determining of the subset of the documents each including at least one of the one or more selected comments comprises: identifying the documents, each of the documents including at least one of the one or more selected comments; determining a document score for each of the documents based on the comment scores of the one or more selected comments; ranking the documents based on the document scores; and selecting the subset of documents based on rankings. 

However, Chandra discloses wherein the determining of the subset of the documents each including at least one of the one or more selected comments comprises: identifying the documents, each of the documents including at least one of the one or more selected comments; determining a document score for each of the documents based on the comment scores of the one or more selected comments; ranking the documents based on the document scores; and selecting the subset of documents based on rankings (see col. 2, lines 43 to line 59; col. 4, lines 4-18; e.g., selecting, ranking and presenting documents based on document scores determined based on user comments). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to include Chandra’s teachings in Ball’s user interface in an effort to make it easier to identify and present the most relevant material from trusted commenters.

Regarding claim 8, Ball discloses identifying a set of comment threads, each comment thread being associated with at least one of the one or more selected comments; determining a comment thread score for each comment thread in the set of comment threads based on the comment score of one or more selected comments associated with a respective comment thread (see figs 3-13, 1318; e.g., user interactions, including the amount of time spent viewing/interacting with a post/comment thread, are recorded and used to score and rank comments).



However, Chandra discloses wherein the determining of the document score for each document based on the comment scores of the one or more selected comments comprises: determining the document score for each document based on a comment score of one or more comments associated with a respective document (see col. 2, lines 43 to line 59; col. 4, lines 4-18; e.g., selecting, ranking and presenting documents based on document scores determined based on user comments). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to include Chandra’s teachings in Ball’s user interface in an effort to make it easier to identify and present the most relevant material from trusted commenters.

Claims 13 and 14 are similar in scope to claims 7 and 8, respectively, and are therefore rejected under similar rationale.

Claims 18 and 19 are similar in scope to claims 7 and 8, respectively, and are therefore rejected under similar rationale.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174